Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2021 has been entered.

Status of the Claims
Claims 1-16 are all the claims pending in the application. 
Claims 1, 4, 10, and 13 are amended.
Claims 1-16 are rejected.
The following is a Non-Final Office Action in response to amendments and remarks filed August 17, 2021.

Response to Arguments
Regarding the 112(b) rejections, the rejections are withdrawn in light of the amendments to the claims.  Please note, the amendments have caused a new 112(b) rejection to be made, please see below for the complete rejection.

Regarding the 101 rejections, the rejections are maintained for the following reasons.  First, Applicant asserts the claims do not recite an abstract idea because the underlying invention is calculating optimized contractual templates and not forming a contract.  As discussed in the interview on Aug. 10, 2021, Examiner respectfully does not find this assertion persuasive because optimizing contractual templates is a part of the contract formation process (i.e. determining the content of the contract).
Second, Applicant asserts the rejections should be withdrawn because the claims reflect an improvement.  As discussed in the interview on Aug. 10, 2021, Examiner respectfully does not find this assertion persuasive because the features on which Applicant relies (i.e. modeling complex interrelations of contractual, commercial, and technical aspects and reducing storage and processing) are not recited in the claims. That is, the claims do not recite complex interrelations of contractual, commercial, and technical aspects and do not reflect steps that involve reduced storage and processing.
Third, Applicant asserts the rejections should be withdrawn because the cited references do not teach every limitation of the claims.  Examiner respectfully does not find this assertion persuasive because prior art is not a consideration in the eligibility analysis.  Accordingly, the 101 rejections are maintained, please see below for the complete rejection of the claims as amended.

Regarding the 102 and 103 rejections, the rejections are withdrawn in light of the amendments.  Please see below for the new rejections of the claims as amended.
Additionally, please note, Applicants make the following assertion which Examiner does not find persuasive for the following reason.  Applicant asserts Srinivasaraghavan does not teach static contract template parts shared between each contractual template.  Examiner respectfully does not find this assertion persuasive because the global rules taught by Srinivasaraghavan are applied to all contracts, see e.g. ¶[0032].
In response to arguments in reference to any depending claims that have not been individually addressed, all rejections made towards these dependent claims are maintained due to a lack of reply by Applicant in regards to distinctly and specifically pointing out the supposed errors in Examiner's prior office action (37 CFR 1.111).  Examiner asserts that Applicant only argues that the dependent claims should be allowable because the independent claims are unobvious and patentable over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, claim 10 is rejected as indefinite because claim 10 recite the parameter values comprise a list of items.  However, claim 1, from which claim 10 depends, recites the parameters include a shorter list of items (configuration requirements of the technical system, costs of the technical system, a warranty time period for the technical system, and a mean time to failure of the technical system.  As such, it is not clear if claim 10 should be construed as requiring the parameter values additionally include the items list in claim 10 or if claim 10 should be construed as broadening the possible items that can be parameter values1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are further rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Under the 2019 Patent Eligibility Guidance (PEG) Step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter).  Applying Step 1 of the analysis for patentable subject matter to the claims it is determined that: claims 1-12 and 16 are directed to a process; and claims 13-15 are directed to a machine.  Therefore, we proceed to Step 2. 

Independent Claims
Under the 2019 PEG Step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories or “buckets” of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.  
Claims 1 and 13 recite an abstract idea.  Specifically, the claims recite commercial or legal interactions (i.e. forming contracts and legal obligations) because the claims recite "calculating, by the processor, at least one optimized contractual template instance by optimizing the set of synthesized contractual template instances such that that parameter values are closest to the optimization criteria as possible".  Calculating an optimized contract, as claimed, encompass forming contracts because these are steps involved in writing the contract before it is signed (i.e. drafting the contract).  Further, 
Additionally and alternatively, the claims recite an abstract idea in this limitation because the limitation explicitly recites performing a calculation.  Limitations that encompass performing a calculation fall within the "Mathematical Concepts" grouping of abstract ideas.  Claims 1 and 13 recite an abstract idea.

Under the 2019 PEG Step 2A, Prong 2 analysis, it must be determined whether the identified, recited abstract idea includes additional limitations that integrate the abstract idea into a practical application.
Claim 1 recites the additional elements – providing, by a modelling unit executed by at least one processor, a set of contractual templates, wherein each contractual template has fixed commonalities shared between each contractual template of the set of contractual templates, a set of variable parameters fillable with parameter values, and a set of constraints representing interdependencies of valid combinations of parameter values and expressed as formula in predicate logics that define combinations of valid parameter values, wherein the fixed commonalities are static contract template parts shared between each contractual template of the set of contractual templates, and wherein the variable parameters include at least two of configuration requirements of the technical system, costs of the technical system, a warranty time period for the technical system, and a mean time to failure of the technical system; receiving, by the at least one processor, parameter values for the set of variable parameters; synthesizing, by the processor, a set of contractual template instances having parameter 
The additional elements: "providing, by a modelling unit executed by at least one processor, a set of contractual templates, wherein each contractual template has fixed commonalities shared between each contractual template of the set of contractual templates, a set of variable parameters fillable with parameter values, and a set of constraints representing interdependencies of valid combinations of parameter values and expressed as formula in predicate logics that define combinations of valid parameter values, wherein the fixed commonalities are static contract template parts shared between each contractual template of the set of contractual templates, and wherein the variable parameters include at least two of configuration requirements of the technical system, costs of the technical system, a warranty time period for the technical system, and a mean time to failure of the technical system"; "receiving, by the at least one processor, parameter values for the set of variable parameters"; and "receiving, by the processor, optimization criteria, wherein the optimization criteria define at least one preferred parameter value of at least one of the contracting parties", when considered individually or in combination, do not integrate the abstract idea into a practical application because the additional elements encompass generic computer functions of sending and receiving data (i.e. receiving user input), see MPEP 2106.05(f)(2) (noting the use of computers in their ordinary capacity to receive, store, or transmit data does not integrate a judicial exception into a practical application).  That is, the step of providing contractual templates encompasses sending data because the scope of the templates with fixed commonalities, variable parameters, and a set of constraints encompass files for a word processor that include standard clauses, fillable spaces, and a written set of constraints.  Similarly, the steps of receiving parameter values and optimization criteria encompass receiving user input.
The limitation of 'synthesizing a set of contractual templates', when considered individually or in combination , is recited at a high-level of generality (i.e. as generic computer components performing generic computer functions of analyzing data in accordance with user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  Claim 1 is directed to an abstract idea.
Claim 13 recites similar limitations as claim 1 and accordingly is directed to an abstract idea for similar reasons as claim 1.

Under the 2019 PEG Step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea (i.e., an innovative concept).
The independent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Claims 1 and 13 are not patent eligible.

Dependent Claims
The additional elements of claims 2 and 3 do not integrate the abstract idea into a practical application because storing different contract templates with constraints and conditions is recited at a high-level of generality (i.e. as generic computer functions of storing data, modeled contracts) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exceptions using generic computer components.
The additional elements of claims 4-7 and 16 do not integrate the abstract idea into a practical application because the additional elements are recited at a high-level of generality (i.e. as a generic computer component performing a generic computer function of populating data fields with received user input, in this case contractual data fields) such that, when considered individually and in combination, it amounts to no more than mere instructions to apply the exception using generic computer components.  
The additional elements of claims 8 and 9 do not integrate the abstract idea into a practical application because the additional elements are all recited at a high-level of generality (i.e. as generic computer components performing generic computer functions of analyzing data in accordance with user input) such that it amounts to no more than mere instructions to apply the exception using generic computer components.  
The additional elements of claim 10 do not integrate the abstract idea because claim 10 is essentially specifying what type(s) of information will be in the user input.  Here, specifying user input will include a specific type of information does not integrate the abstract idea into a practical application because it is still a generic computer function of receiving data.
Claim 11 is directed to the same abstract idea as claim 1 because a part of forming a contract is alerting the relevant parties when the contract would violate a rule or a safety requirement, etc.
The additional elements of claim 12 do not integrate the abstract idea into a practical application because the machine-readable storage medium is recited at a high-level of generality (i.e. a generic memory) such that it amounts to no more than mere instructions to apply the exception using generic computer components.
The additional elements of claims 14 and 15 do not integrate the abstract idea into a practical application because the system being a railway system is only a general link to a field-of-use or technological environment, see MPEP 2106.05(h).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, 13, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Srinivasaraghavan et al, US Pub. No. 2006/0287966, herein referred to as "Srinivasaraghavan" in view of Thomas, Marlin U., and Sridevi S. Rao. "Warranty economic decision models: A summary and some suggested directions for future research." Operations Research 47.6 (1999): 807-820. (Year: 1999), herein referred to as "Thomas".
Regarding claim 1, Srinivasaraghavan teaches:
providing, by a modelling unit executed by at least one processor, a set of contractual templates (stores a plurality of templates, e.g. ¶[0017] which provide contracts that model government regulations or business standards, ¶[0016]; see also ¶[0009] discussing processor), 
wherein each contractual template has fixed commonalities shared between each contractual template of the set of contractual templates (global rules are applied to all templates, ¶[0032]), 
a set of variable parameters fillable with parameter values (each template contains questions that require user input, ¶[0017]; see also e.g. ¶[0023] discussing user inputs (i.e. responses)), 
and a set of constraints representing interdependencies of valid combinations of parameter values (each template contains defined rules, ¶[0017]; see also e.g. ¶¶[0025]-[0029] discussing rules) 
and expressed as formula in predicate logics that define combinations of valid parameter values (rules are true/false formulas, e.g. is the PO greater that $1 million, ¶[0026], and use Boolean operators to relate inputs, ¶¶[0027]-[0028]), 
wherein the fixed commonalities are static contract template parts shared between each contractual template of the set of contractual templates (global rules are applied to all templates, ¶[0032]), 
and wherein the variable parameters include costs of the technical system (rules involve costs, e.g. is the PO greater that $1 million, ¶[0026]); 
receiving, by the at least one processor, parameter values for the set of variable parameters (users provide responses, e.g. ¶[0017]; see also ¶[0023] discussing types of responses); 
synthesizing, by the processor, a set of contractual template instances having parameter values that comply with the constraints for the contract for the technical system (generates customized contract, e.g. ¶[0017]; see also Fig. 5 summarizing process); 
receiving, by the processor, optimization criteria, wherein the optimization criteria define at least one preferred parameter value of at least one of the contracting parties (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1; see also ¶¶[0004]-[0005] discussing the necessity of certain clauses.  Please note, the definition of "optimize" includes making as perfect, effective, or functional as possible.  As such, the broadest reasonable interpretation of optimization criteria would include adding important or necessary clauses to make the contract more effective).
However, Srinivasaraghavan does not explicitly teach but Thomas does teach:
and wherein the variable parameters include at least two of configuration requirements of the technical system, costs of the technical system, a warranty time period for the technical system, and a 
calculating, by the processor, at least one optimized contractual template instance by optimizing the set of synthesized contractual template instances such that that parameter values are closest to the optimization criteria as possible (locates Pareto-optimal solutions for multiple parties, pg. 814, Multiobjective Approaches to Warrant Design section).
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the warranty modeling of Thomas because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Thomas teaches a method of managing warranties.  One of ordinary skill would have recognized the contracts taught in Srinivasaraghavan may involve warranties and would have used the warranty modeling in Thomas to determine the most desirable warranty terms, e.g. Thomas pg. 816 Custom-in-Loop Analysis section.
Regarding claim 2, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein the contractual template is parameterized (each template contains requirements for user input, e.g. ¶0017] and Fig. 5)
and comprises mutual dependencies between modelled contractual constraints and conditions of the technical system (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028]).  
Regarding claim 3, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein each of the contractual templates represents different configurations of the technical system (different rules are applied to different templates, ¶[0032], and the user-defined rule may dictate 
Regarding claim 4, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein the contractual template is functional in that it may be used by a processor by applying received parameter values for constraints to provide a set of contract template instances, which are constraint compliant (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028]; see also ¶[0041] discussing processors).
Regarding claim 5, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein the contractual template instance is generated by using stored rules of a rules engine and a stored decision logic (responses to user-defined rules cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028]; see also ¶[0040] discussing stored rules).  
Regarding claim 6, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein the contractual template comprises a sequence of electronic forms for inputting constraints values (user-defined rules include a hierarchy of dependent questions that drive the selection of clauses in the contract, ¶[0029] and Table in ¶[0029]).
Regarding claim 7, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 6 and Srinivasaraghavan further teaches:
wherein the sequence of electronic forms is generated dynamically in dependence of input of parameter values such that electronic forms are generated in dependence of prior input of parameter values (user-defined rules include a hierarchy of dependent questions, the responses of which drive the selection of clauses in the contract, ¶[0029] and Table in ¶[0029]).
Regarding claim 8, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein optimizing is executed by an evaluation algorithm, which may execute a predefined optimality function (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1, which cause clauses to be incorporated into contract, e.g. ¶¶[0016], [0028], [0033]-[0034]; see also ¶[0025] noting evaluation is automated.  Please note, the definition of "optimize" includes making as perfect, effective, or functional as possible.  As such, the broadest reasonable interpretation of optimizing a contract would include adding important or necessary clauses to make the contract more effective).  
Regarding claim 9, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 8 and Thomas further teaches:
wherein the evaluation algorithm is designed to find a pareto frontier for all contracting parties (locates Pareto-optimal solutions for multiple parties, pg. 814, Multiobjective Approaches to Warrant Design section).
Further, it would have been obvious at the time of filing to combine the contract generation of Srinivasaraghavan with the warranty modeling of Thomas because use of known technique to improve similar devices (methods, or products) in the same way is obvious, see MPEP 2143.I.C.  That is, Thomas teaches a method of managing warranties.  One of ordinary skill would have recognized the contracts taught in Srinivasaraghavan may involve warranties and would have used the warranty modeling in Thomas to determine the most desirable warranty terms, e.g. pg. 816 Custom-in-Loop Analysis section.
Regarding claim 10, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
wherein the parameter values comprise concrete values corresponding to configuration parameters for the technical system including at least one of a mean time to failure parameter, a cost parameter, a warranty parameter, an availability parameter, parameters reflecting operational conditions, 
Regarding claim 12, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 2 and Srinivasaraghavan further teaches:
A computer program, tangibly embodied in a non-transitory machine-readable storage medium, including instructions operable to cause a computer to perform the method steps according to claim 2 (computer readable medium and instructions, ¶¶[0008], [0042]).

Regarding claim 13, claim 13 recites similar limitations as claim 1 and accordingly is rejected for similar reasons.

Regarding claim 16, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and Srinivasaraghavan further teaches:
receiving, by the processor, a constraint value corresponding to at least one constraint of the set of constraints, and adapting the set of constraints based on the received constraint value (receives user-defined rules, e.g. ¶¶[0017], [0022] and Fig. 1).   


Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srinivasaraghavan and Thomas in view of Shirley et al, US Pat. No. 5,692,206, herein referred to as "Shirley".
Regarding claim 11, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 1 and does not teach but Shirley does teach:
issuing a warning message when incompatible constraints and/or parameter values are received by the at least one processor and/or when the constraints and/or parameter values violate pre-definable 
Further, it would have been obvious at the time of filing to combine the contract generation with warranty modeling of Srinivasaraghavan and Thomas with the warning of Shirley because known work in one field of endeavor may prompt variations of it for use in the same field o based on design incentives, see MPEP 2143.I.F.  Srinivasaraghavan teaches a process that can delete clauses from template contracts, ¶[0017], and clauses can be made mandatory, ¶[0037].  One of ordinary skill would have recognized that user-defined rules regarding removing clauses could conflict with rules making clauses mandatory and would have provided a warning to the user when mandatory clauses are being removed, as taught by Shirley, to prevent the user from unintentionally removing mandatory clauses.

Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Srinivasaraghavan and Thomas in view of Chan, Daniel WM, et al. "Achieving better performance through target cost contracts: The tale of an underground railway station modification project." Facilities 28.5-6 (2010): 261-277, herein referred to as "Chan".
Regarding claim 14, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 13 and does not teach but Chan does teach:
wherein the technical system is a traffic engineering system (applies contracting strategies to railway station modification project, e.g. Abstract, pg. 261.  Further, Examiner finds this limitation does not further limit the scope of the claim because it is only the intended field of use of the claim, see MPEP 2103.I.C).
Further, it would have been obvious at the time of filing to combine the contract generation with warranty modeling of Srinivasaraghavan and Thomas with the contracting strategies for railway projects, as taught by Chan because simple substitution of one known element for another is obvious, 
Regarding claim 15, the combination of Srinivasaraghavan and Thomas teaches all the limitations of claim 14 and does not teach but Chan does teach:
wherein the technical system is a railway system (applies contracting strategies to railway station modification project, e.g. Abstract, pg. 261.  Further, Examiner finds this limitation does not further limit the scope of the claim because it is only the intended field of use of the claim, see MPEP 2103.I.C).
Further, it would have been obvious at the time of filing to combine the contract generation with warranty modeling of Srinivasaraghavan and Thomas with the contracting strategies for railway projects, as taught by Chan because simple substitution of one known element for another is obvious, see MPEP 2143.I.B.  Srinivasaraghavan teaches generating contract for governmental contracting, e.g. ¶[0005].  Chan teaches contracting strategies for railway projects.  One of ordinary skill could have simply substituted the field of use of the teachings of Srinivasaraghavan to apply the teachings to railway projects, as in Chan.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN S O'SHEA whose telephone number is (571)270-1064. The examiner can normally be reached Monday to Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on (571) 272-6782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BOS/Examiner, Art Unit 3629                                                                                                                                                                                                        

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note, if claim 10 is intended to be construed as broadening the possible items that can be parameter values, then claim 10 will be rejected under 112(d), see MPEP 608.01(n).